Citation Nr: 1704890	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  07-38 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for service-connected fibrous ankylosis of the interphalangeal joint of the left fifth finger.

2.  Entitlement to a rating in excess of 10 percent for service-connected varicose veins, left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from December 1983 to December 1987. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 RO decision that denied an increase in a 10 percent rating for varicose veins of the left lower extremity, and denied an increase in a noncompensable rating for fibrous ankylosis of the interphalangeal (IP) joint of the left little finger.

In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development in October 2010 and January 2012. In its January 2012 remand, the Board also determined that the issue of entitlement to a TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. Id. The case was subsequently returned to the Board.

FINDINGS OF FACT

1. The Veteran is right-handed.

2. Throughout the rating period on appeal the Veteran's service-connected fibrous ankylosis of the IP joint of the left little finger is manifested by ankylosis, pain, and mild to moderate reduced grip strength of the left hand.

3.  The Veteran's service-connected fibrous ankylosis of the IP joint of the left little finger does not approximate amputation of the finger.

4.  Prior to May 12, 2016, the Veteran's varicose veins of the left leg were not manifested by persistent edema.

5.  From May 12, 2016, the Veteran's varicose veins of the left leg have been manifested by no more than intermittent edema with symptoms relieved by compression hose, intermittent ulceration, and constant pain at rest.

6.  The weight of the evidence shows that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.
 
CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 0 percent for the service-connected postoperative residuals of a left little finger injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5156, 5227, 5230 (2016).

2.  Throughout the rating period on appeal, the criteria for a separate 10 percent rating for decreased grip strength of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.73 Diagnostic Code 5307 (2016).

3.  From May 12, 2016, the criteria for higher 20 percent rating for varicose veins of the left leg have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).

4.  The requirements for establishing entitlement to a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA's duty to notify as to the increased rating claims was satisfied by letters dated in January and September 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additional notice was provided in a November 2010 letter. With regard to the TDIU claim, additional notice was provided in a June 2012 letter.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, records from the Social Security Administration (SSA) and records from the Veteran's former employer, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for multiple VA compensation examinations and medical opinions as to the severity of his left fifth finger and left leg disabilities and their effect on his ability to work. In light of the Veteran's reports that he had attempted to obtain VA vocational rehabilitation (VR) benefits, the AOJ contacted VA's VR office, which responded in December 2015 to the effect that there were no available VR records.

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination. 38 C.F.R. § 3.327(a). Here, the most recent VA compensation examinations for these conditions were conducted in May 2016. The mere passage of time since does not necessitate another examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to the appeal for an increased rating for the left fifth finger disability, the Board notes that subsequent to the Veteran's most recent VA examinations, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016). However, the Veteran is currently in receipt of the maximum rating available for limitation of motion of the little finger under the governing rating criteria. 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  As will be discussed more fully below, the medical evidence of record shows that the Veteran has ankylosis of the left little finger; thus, a remand for a new examination under Correia would serve no useful purpose. See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected left fifth finger and left leg disabilities to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly evaluate his left fifth finger and left leg disabilities and the TDIU claim. 38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  

The Board further finds that the RO has substantially complied with its October 2010 and January 2012 remand orders.  In this regard, the Board directed that SSA records be obtained and VA examinations be performed, and this was done.  After several attempts, medical records and personnel records were obtained from the Veteran's former employer (the U.S. Postal Service) in November 2013.  Additional VA treatment records have also been associated with the claims file.  Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Governing regulation provides that the evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994). In Esteban, the Court found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Left Fifth Finger

The Veteran contends that his service-connected left fifth finger disability is more disabling than currently evaluated. In an August 2006 statement, he stated that his left little finger disability was manifested by severe pain with limited use, movement and strength in his hand and entire arm.  

Service connection was established for fibrous ankylosis of the IP joint of the left little finger in a March 1988 rating decision. 

The present claim for an increased rating was received in December 2004. The Veteran stated that he had severe pain of the left little finger and no motion.

Throughout the rating period on appeal, the service-connected disability of fibrous ankylosis of the IP joint of the left little finger has been rated as noncompensable under Diagnostic Code 5227.

A rating of 0 percent is the maximum rating available for unfavorable ankylosis of the left little finger, regardless of whether the hand is dominant (major) or non-dominant (minor). 38 C.F.R. § 4.71a, Diagnostic Code 5227. A note following this Code reflects that the adjudicator should consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

Any limitation of motion of the little finger is rated as noncompensable, regardless of whether the finger is in the major or minor hand. 38 C.F.R. § 4.71a, Diagnostic Code 5230. Amputation of the little finger is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5156; as the Veteran is shown to be right-handed, the criteria for the minor extremity apply. Under Diagnostic Code 5156, a rating of 20 percent is assigned for amputation with metacarpal resection; a rating of 10 percent is assigned for amputation at the PIP joint or proximal thereto.

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed. 38 C.F.R. § 4.68. 

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.). 38 C.F.R. § 4.71a, Diagnostic Code 5003. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Historically, service treatment records reflect that on separation medical examination in November 1987, there was chronic swelling of the proximal interphalangeal (PIP) joint of the left 5th (little) finger. On VA examination in January 1988, the Veteran reported that he was unable to bend the little finger on his left hand. On examination, there was a bulbous swollen IP joint on the left little finger, and fibrous ankylosis of the IP joint, which was held in extension. There was no atrophy, and there was normal grip and grasp. He was right-hand dominant. An X-ray study of the left hand showed soft-tissue swelling and degenerative changes of the PIP joint of the little finger, and slight subluxation of that joint. The remainder of the left hand was within normal limits. The diagnosis was injury of the left little finger with limitation of motion of the IP joint.

On VA compensation examination in March 1992, there was fibrous thickening on the 2nd IP joint with ankylosis. There was no movement. When he gripped, the small finger did not actively flex like the rest of the fingers. He had pain at the base of the IP joint on flexion. There was ankylosis of the 2nd and 3rd IP joints of this small finger with tenderness on palpation on the lateral area. The diagnosis was ankylosis with fibrous thickening of the 2nd IP area of the left 5th or small finger, with weakness on flexion, subjective symptoms of pain on palpation and at the base of the IP joint. An X-ray study of the left 5th finger showed no evidence of recent fracture, dislocation or soft tissue abnormalities.

Records reflect that the Veteran was awarded disability benefits by the SSA, with an initial entitlement date in May 2000. SSA records reflect that the Veteran was found to have become disabled in October 1999, due to a primary diagnosis of affective/mood disorder, and a secondary diagnosis of diabetes mellitus. SSA records do not mention a left little finger disability.

On VA examination in November 2001, the Veteran complained of left hand pain, limitation of motion of the left 5th finger, and said he was unable to fully close his fist and had a weak grip. He reported left hand flare-ups once or twice per week. The examiner stated that the Veteran permanently lacked full range of motion of the small finger IP joints. On examination of the left 5th finger, there was a large PIP joint with palpable bony prominence, with 5 degree extensor lag to the DIP joint. There was limitation of motion to the DIP and PIP joints. The left small finger closed to fully make a fist (held in extension) but the small finger was 1/2 inch from the hypothenar eminence. There was 4/5 weakness of grip strength of the left hand. He was able to manipulate small objects but used the thumb and index fingers. He had some difficulty with gripping and twisting with the left hand due to lack of range of motion predominantly of the PIP joint of the small finger.  Range of motion of the left little finger was as follows:  DIP joint from 5 degrees of extension to 35 degrees of flexion, PIP joint from 5 degrees of passive range of motion, and 0 to 5 degrees of flexion, and the metacarpophalangeal (MCP) joint had extension to 0 degrees and 130 degrees of flexion. The diagnosis was status post trauma of the left hand, residual loss of motion/function mallet finger at the DIP joint with subluxation/ankylosis of the PIP joint, and subluxation of the left small finger.

VA outpatient treatment records during the appeal period primarily reflect treatment for diabetes mellitus and hypertension and not for a left little finger disability.  In April 2004, the Veteran reported chronic intermittent pain in the left hand.

An April 2005 X-ray study of the left fifth finger showed no evidence of recent fracture or dislocation.  There was a 4-millimeter lytic bone defect with sclerotic margin involving the radial volar base of the proximal phalanx compatible with inflammatory erosion, gouty arthritis, or subchondral pseudocyst formation.

A June 2005 VA orthopedic consult of the left hand reflects that the Veteran complained of chronic left hand pain. He reported limitation of motion of the small finger, and said he was unable to fully close his fist and had a weak grip.  On examination, the left small finger had a large PIP joint, palpable bony prominence, with 5 degree extensor lag to the DIP joint.  The left small finger had loss of range of motion of the DIP and PIP joints, and did close fully to make a fist, held in extension. The small finger was 1/2 inch from the hypothenar eminence. Range of motion of the left hand small finger was as follows:  DIP joint with 5 degrees of extension to 30 degrees of flexion with pain, PIP joint 0 to 5 degrees flexion with pain, and MCP joint 0 degrees extension to 130 degrees extension without pain. There was normal range of motion of all other fingers, no atrophy of the thenar muscles, and range of motion of the wrists was within normal limits. The diagnosis was traumatic degenerative joint disease of the left little finger, status post service-connected trauma, left hand residual loss of motion/function left little finger DIP joint with subluxation/ankylosis deformity of the PIP joint. He also appeared to have both flexor and extensor injuries of the small finger of the left hand. He had few complaints with the lack of PIP flexion and was primarily concerned with hand pain. The physician stated that the chronicity of the tendon injury made surgical intervention suboptimal, and physical therapy was recommended.

On VA examination of the left hand in October 2005, the Veteran complained of constant daily pain in his entire hand. He said his left hand grasp was less than that of his right hand. He stated that his current pain was 6/10, but it was 10/10 during a flare-up. He said the flare-ups occurred one or two times per month and lasted for three or four days. He said that he had to stop all activities involving his left hand when he had a flare-up. On examination, there was an ankylosed PIP joint of the little finger and immobility of this joint fixed at 0 degrees of flexion and extension. He could flex all fingers to the palmar crease with the exception of the little finger distance between finger and palmar crease to approximately 1 centimeter of distance. He could oppose his thumb to all fingers. He had 4/5 grasping strength on the left and 5/5 on the right.  Strength of the little finger in extension and flexion was 3-4/5 on the left and 5/5 on the right. Range of motion of the left little finger was as follows:  MCP 10 degrees extension and 90 degrees flexion, PIP 0 degrees flexion and 0 degrees extension, and DIP 15 degrees of extension and 45 degrees of flexion. He had positive grind test of the little finger PIP joint and slight edema of this joint with no warmth or erythema. An X-ray study of the left little finger showed old post-traumatic changes involving the PIP joint, mild to moderate degenerative joint disease of the various IP joints, and cystic changes involving the base of the proximal phalanx of the left 5th finger, with no significant new abnormality. The diagnosis was status post crush injury of the left little finger with post-traumatic degenerative joint disease changes of the little finger, especially at the PIP joint, and chronic left little finger pain secondary to post-traumatic degenerative joint disease changes.  

On VA examination of the left hand in January 2010, the Veteran complained of constant pain in the left small finger, and said the pain may radiate to the side of his hand up to the elbow. He also reported left hand weakness, with inability to grip or close the fist completely, throbbing pain to the small finger and hand, and said the hand may cramp with extended use.  He reported taking over-the-counter medication with little relief. On examination of the left hand and small finger, there was a swan-neck type deformity with hyperextension of 7 degrees at the PIP joint and supple flexion deformity/extensor lag 10 degrees at DIP joint, volar prominence of PIP joint, stable to radial/ulnar stress. Active range of motion was equal to passive range of motion at the PIP joint with extension to 0 degrees, and flexion from 0 to l5 degrees. There was pain with range of motion at 15 degrees which ended at 10 degrees. Motor flexion was 3/5, and extension was difficult to assess at the PIP joint. DIP joint had no active extension, passive range of motion was as follows: extension to 0 degrees without pain, flexion at the DIP joint active range of motion was equal to passive range of motion flexion 10 degrees to 40 degrees without pain, motor flexion 5-/5 and extension was 4/5.  MCP joint active range of motion was equal to passive range of motion, extension was to 0 degrees and flexion was from 0 to 90 degrees. The joint was stable to radial/ulnar stress.  Motor flexion/extension was 5/5. He was neurovascularly intact in the radial/medial/ulnar zones, with negative Tinel's at Guyon's canal, and the left elbow had brisk capillary refill of 2 seconds. Left hand motor grip was 4-/5, and he was unable to fully close his fist due to lack of flexion of the small finger PIP joint which was held extended in closed fist position 1.5 cm distance from the distal palmar crease. The Veteran exhibited moderate difficulty with manipulation of small objects, and had mild to moderate degree of difficulty twisting, turning, and pulling with the left hand. An X-ray study showed degenerative joint disease changes at the PIP joint of the fifth finger, questionably post-traumatic, and was unchanged from the previous study. There was no recent fracture or dislocation. The diagnosis was chronic ankylosis of the PIP joint with rupture of the extensor tendon of the DIP joint (mallet finger) of the left small finger. There was residual functional impairment. 

In a February 2010 statement, the Veteran said that his left hand injury produced sharp shooting pain that extended from his injured finger to his elbow.  He said he also had periods of hand numbness followed by contractions which locked his hand. He said he sometimes needed assistance with getting dressed. He related that he had a significant decrease of strength in the hand and arm.

At an April 2010 Board hearing, the Veteran testified that he could not bend his left little finger, and had numbness and weakness in his entire arm. He said his left hand grip was nearly non-existent, and he had lost a lot of strength in his left hand. He reported severe pain and numbness, said the disability bothered him much more than it did 20 years ago, and contended that a higher rating was warranted. He said he was unable to bend his little finger, or to open jars with that hand. He testified that he is right-handed. He testified that the motion of the other fingers of his left hand was not affected, but he had weakness of the hand.

In January 2015, the Veteran reported intermittent left hand pain and cramping. The pertinent diagnoses were left ulnar neuropathy and diabetes mellitus.  

A November 2015 VA medical opinion by a VA chief of surgery reflects that a VA examiner reviewed the Veteran's claims file and opined that the Veteran's degenerative joint disease of the PIP joint with swan neck deformity of his left small finger had resulted in decreased dexterity and strength of his left hand. Because of the diminished capacity of his left hand he would not be suitable for jobs that required bilateral hand dexterity and strength. He would be able to manage jobs that required moderate physical activity, average to above average intelligence and did not entail good to excellent bilateral hand dexterity. 

In a December 2015 statement, the Veteran asserted that he had severe left arm pain and limited use of the limb.  

On VA hand examination in May 2016, the examiner noted that the claimed condition was ankylosis of the PIP joint of the left small finger and diagnosed degenerative arthritis of the left PIP of the small finger. The Veteran reported that during service, he sustained a crush injury to left small finger, and that after a few years it became more and more difficult to bend the PIP joint of the left small finger. Currently he had pain in the left small finger and inability to bend the finger at the PIP joint.  The Veteran reported that he had functional loss due to his disability, specifically impairment of fine finger motion of the left hand. 

On examination, range of motion of the right hand was normal, without pain. Range of motion of the left hand was abnormal.  Left hand range of motion was as follows:  little finger maximum extension to 0 degrees in the MCP joint, PIP joint, and DIP joint. Maximum flexion was to 80 degrees at the MCP joint, to 0 degrees at the PIP joint, and 60 degrees at the DIP joint. There was no gap between the pad of the thumb and the fingers. There was a 2 centimeter gap between the little finger and proximal transverse crease of the hand on maximal finger flexion.  Range of motion contributed to functional loss as it impeded performance of delicate left hand work.  Pain was noted on exam but did not result in/cause functional loss. Pain was noted on flexion. There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in the PIP joint of the left small finger.  Grip strength was 4/5 in the left hand and 5/5 in the right hand.  The examiner opined that the Veteran's reduction in muscle strength was due to a diagnosis listed in Section 1, but there was no muscle atrophy. There was no ankylosis in other fingers of the left hand, and no ankylosis in the right hand. There was ankylosis of the left little finger PIP joint, and it was ankylosed in extension. There was no rotation or angulation of a bone.  The examiner opined that the ankylosis resulted in limitation of motion of other digits or interference with overall function of the hand.  Specifically, the Veteran could not approximate tip of small finger to palmar crease, with a gap of 2 centimeters.  Due to the Veteran's hand, finger or thumb conditions, there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. Imaging studies showed degenerative or traumatic arthritis in the left hand.  Degenerative or traumatic arthritis was not documented in multiple joints of the same hand, including thumb and fingers.  The examiner opined that the Veteran's left finger disability impacted his ability to perform occupational tasks, specifically that he would be unable to accomplish intricate work with the left hand.

A July 2016 VA outpatient treatment record reflects that the Veteran has left ulnar neuropathy.

The evidence demonstrates that the Veteran has ankylosis of the left little finger that is not compensable under Diagnostic Codes 5227 or Diagnostic Code 5230, since the maximum rating under these codes is 0 percent. 

After a review of all of the evidence, including the multiple examination reports, most recently in May 2016, the Board finds that a higher rating is not warranted by analogy to amputation at the metacarpal or at the PIP joint, as the evidence does not show functional impairment of the extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. 38 C.F.R. § 4.71a, Diagnostic Code 5156.

The functional impairment associated with the Veteran's left little finger disability is described by examiners as decreased grip strength (with motor strength of 4/5), which the Board finds approximates a separate 10 percent disability rating, since the finger disability is shown to interfere with the function of the left hand. See Diagnostic Code 5227. Flexion of the wrist and fingers, when rated as a muscle injury under 38 C.F.R. § 4.73, Diagnostic Code 5307 (muscle group VII), is rated at 0 percent for "slight" disability, at 10 percent for "moderate" disability and at 20 percent for "moderately severe" disability. The Veteran's decreased grasping ability is accordingly commensurate with a rating not higher than 10 percent that would be assigned for an equivalent muscle injury.

Throughout the rating period on appeal, and based on the evidence of record and analysis above, the Board finds the criteria for a rating higher than 0 percent for the Veteran's left little finger disability is not met.  However, a separate 10 percent rating is warranted for decreased grip strength of the left hand.

Other Considerations

The Board has considered whether the Veteran's left little finger disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111, 118 (2008). Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. 

In this regard, the Veteran's disability of the little finger of the left hand is manifested by ankylosis and weakness that impairs his ability to grip and to perform tasks requiring full range of motion. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left hand/finger disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.

Varicose Veins of the Left Lower Extremity

The Veteran contends that his service-connected varicose veins of the left lower extremity are more disabling than currently evaluated. 

Service connection was established for varicose veins of the left lower extremity in an April 1992 rating decision.  The present claim for an increased rating was received in December 2004. The Veteran stated that he had severe pain of the left leg.

Throughout the rating period on appeal, the service-connected disability of varicose veins of the left lower extremity has been rated as 10 percent disabling under Diagnostic Code 7120.

Varicose veins are rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120. Under that code, a 10 percent evaluation is assigned for varicose veins manifested by intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery. A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema. A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. A 100 percent rating is warranted for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 7120.

Historically, on VA examination in March 1992, the Veteran had a limp of the left leg. On examination, there were moderate to severe varicosities noted from the popliteal area going down to the calf muscles, also noted on the lateral aspect of the knee going down to the lateral malleolar area. This was tender to palpation, especially in the popliteal region. There was no thrombophlebitis, and Homan sign was negative. The veins were tortuous, of moderate size caliber.  On the medial area of the knee there was a small scar about thumbtack-head size, healed with dark pigmentation, non keloidal, and nontender. There was no edema of the ankle or knee joints, nor of the popliteal area. The diagnoses were varicose veins, moderately severe, left lower extremity from below the knee down to the ankle located posteriorly and laterally, with no signs of thrombophlebitis.  There were subjective symptoms of pain on deep palpation of the popliteal area, as well as pain on standing for long periods and throbbing at night.  There was a residual scar of a small laceration in the middle area of the left knee joint, healed, asymptomatic.

Records reflect that the Veteran was awarded disability benefits by the SSA, with an initial entitlement date in May 2000.  SSA records reflect that the Veteran was found to have become disabled in October 1999, due to a primary diagnosis of affective/mood disorder, and a secondary diagnosis of diabetes mellitus. These records do not mention left leg varicose veins.

On VA examination in November 2001, the examiner noted incompetent veins in the popliteal fossa; there were palpable pulses throughout.  The physician indicated that the Veteran had Class 2 CEAP classification of varicose veins.  Surgery was recommended.

A VA outpatient treatment record dated in February 2002 reflects that the Veteran reported that his pain due to varicose veins of the left lower extremity was tolerable.  On examination, there were superficial tortuous veins posterior to the pop fossa continuing along the lateral border of the left lower extremity, and there was no tenderness to palpation.  There were palpable pedal pulses, feet were warm, CFT less than 3 seconds.  He had class 2 CEAP classification of varicose veins.  The Veteran declined current surgery.

In April 2004, the Veteran reported chronic intermittent pain in the left lower leg since a service injury.  He was diagnosed with questionable lower extremity pain due to varicosities.

In May 2004, the Veteran was treated for a left extensor hallucis longus tendon strain incurred while playing basketball.  In May 2005, the Veteran was treated for a left ankle fracture.

On VA arteries and veins examination in April 2005, the Veteran complained of left leg edema, pain, stiffness, and difficulty walking or getting out of bed due to pain. He reported left leg pain after walking half a block, on prolonged standing, and mild pain while sitting.  He said the edema was relieved with elevation and that he was not wearing prescribed compression hose.  He had not worked as a postal employee for five years. The Veteran reported that this was due to his varicosities and diabetes mellitus. On examination, the examiner indicated that the Veteran's edema was relieved with elevation, and he was not wearing his prescribed compression hose. There were large varicosities of the left lateral calf 18 centimeters starting just below and behind the left knee. The area was mildly sore with no bruit, and there was no ulcer or stasis in the left leg. There were also mild varicosities in the right leg.  The examiner noted that prior vein mapping of the left lower extremity in September 2001 showed venous insufficiency of the left greater saphenous vein and reflux of the popliteal fossa.  The VA examiner diagnosed venous insufficiency of the lower extremities, and service-connected large varicosities of the left leg/calf area.

On VA examination in October 2005, the Veteran complained of daily mild to moderate pain, stiffness, mild edema, and easy fatigability. He reported symptoms on walking more than half a block and on prolonged standing and also discomfort at rest and when getting out of bed.  He had not worked as a postal employee for five years, and the Veteran reported that this was due to his varicosities.  The examiner noted that the Veteran had declined recommended vein stripping.  No clinical findings were noted.

In an August 2006 statement, the Veteran said that his left leg disability had worsened, and he had severe pain and constant swelling.  He said he was unable to walk more than a few feet without having to rest his leg.  He said the left leg weakness caused his leg to give out on one occasion resulting in a left ankle injury.

In a December 2007 substantive appeal, the Veteran stated that he had severe limitations in the use of his hand and arm.  He stated that he had severe swelling and pain in the left leg which was not helped by medication, and he could not walk any distance without pain and swelling.  He stated that he could not work and was on disability from SSA because he could not stand for any period of time or lift heavy items because of weakness in his left arm and hand.

On VA left leg examination in January 2010, the Veteran complained of daily mild to moderate pain, stiffness, mild edema, easy fatigability symptoms on walking more than a 1/2 block or standing for 10 minutes.  He also reported discomfort at rest and when getting out of bed.  He said the pain sometimes woke him at night.  He previously worked as a postal employee but claimed he stopped because of his varicosities. He previously declined vein stripping procedure. He had compression stockings but was not wearing them at the examination.  On examination, there were visible and palpable varicose veins only on the lateral aspect of the left leg.  There was no ulceration, no edema, no stasis pigmentation, and no eczema.  The diagnosis was varicose veins of the left leg.

In a February 2010 statement, the Veteran said that he had constant swelling and pain in his left leg, and he could no longer walk short distances without resting his leg, could not stand for more than 10 minutes, and that his hand and leg were contributing factors in his being placed on total disability.

At an April 2010 Board hearing, the Veteran testified that he was on disability from the post office because of his leg, and said he was unable to stand for too long.  He previously ran a mail processing machine.  He stated that his lower leg was constantly swollen and the calf was extremely painful.  He reported constant leg pain and stated that if the leg was hurting badly, it seemed a little red to him. He said that if he walked half a block he had to rest his leg for two or three days.  He reportedly wore a compression stocking, elevated the leg, and took over-the-counter medication. K.B. testified that the left leg was swollen, the veins on the back of the Veteran's leg were enlarged, and he complained of constant pain.  She said his pain medication did not seem to help.

VA medical records reflect only intermittent treatment for complaints related to varicose veins of the left leg.  in January 2015, he reported intermittent left knee pain which was more noticeable since he recently started walking on the treadmill.  The diagnoses included chronic left lower extremity pain due to varicose veins. The Veteran deferred a retrial of compression hose.  The examiner stated that neuropathy or other issues could be contributing but an EMG did not confirm this.  He was diagnosed with left knee pain; an X-ray study showed mild degenerative changes of the left knee.

In a November 2015 VA medical opinion, the VA examiner stated that he had reviewed the Veteran's claims file and medical records.  He noted that VBMS records showed reports of left lower extremity pain with varicose veins on various occasions from 1989 through 1994, and VA medical records showed reports of chronic left lower extremity pain.  He noted that in a SSA ADL questionnaire, the Veteran reported that he had daily leg pain with fatigue in short distances, but his VA medical records showed reports of maintaining his physical activities.  In January 2015 it was noted that he complained of left knee pain, which was more noticeable since he started walking on a treadmill as of the new year and requested a brace.  In July 2014 it was noted that he had been able to ride his bike for a few miles without difficulty.  He opined that based on the records it appeared that the Veteran was able to maintain a degree of physical activity.

In a December 2015 statement, the Veteran asserted that he had severe leg pain and limited use of the limb.

On May 12, 2016 VA examination of the left leg, the examiner diagnosed varicose veins of the left lower extremity. The Veteran reported daily pain, stiffness, edema, and easy fatigability, and said the pain awakened him from sleep. He had compression stockings. He reported daily pain that was "7 or 8 on regular days." On some days "it goes beyond 10."  He reported stiffness and easy fatigue symptoms when walking more than half of a block or prolonged standing. He also reported discomfort at rest and getting out of bed. He claimed that he stopped working due to varicose veins. He worked at the post office on a mail processing machine.  He had a treadmill stress test in January 2016. The examiner indicated that the Veteran had varicose veins on the left, and did not have post-phlebitic syndrome. The examiner indicated that the following symptoms were present in the left lower extremity:  aching in the leg after prolonged standing and walking, fatigue in the leg after prolonged standing and walking.  The symptoms were relieved by compression hosiery. The examiner indicated that there was intermittent ulceration of the left leg and constant pain at rest.

The examiner noted that the Veteran occasionally used a cane, and opined that the Veteran did not have functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. The examiner stated that the Veteran did not have any scars (surgical or otherwise) related to this condition.  The examiner opined that the Veteran's vascular condition impacted his ability to work because the Veteran stated that he stopped working due to varicose veins. The examiner noted that the Veteran was ambulatory, and recently performed a treadmill test.

A May 2016 VA outpatient treatment record reflects that the Veteran had chronic left lower extremity pain due to varicose veins.  He deferred retrial of compression hose. The examiner noted that neuropathy or other issues could be contributing to this, but an electromyography (EMG) did not confirm this.

A July 2016 VA outpatient treatment record reflects that the Veteran had left knee degenerative joint disease.

In addition to the lay evidence of record, the medical evidence in this case consists of VA treatment records, SSA records, medical records from his former employer, and VA examination reports. The Board has reviewed the medical records in detail and has not found that they reflect persistent left leg edema at any time during the appellate period.

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. He is competent to report observable symptoms such as pain and swelling. Layno v. Brown, 6 Vet. App. 465 (1994). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

During the period prior to May 12, 2016, the preponderance of the evidence of record is against a finding that the Veteran is entitled to a rating in excess of 10 percent for varicose veins of the left leg. The Board acknowledges the Veteran's subjective complaints related to his disability, to include swelling, pain, and fatigue, and the need for compression stockings. In order to merit the assignment of a higher rating under Diagnostic Code 7120, however, there must, at a minimum, be persistent edema. There is no objective evidence of persistent edema, ulceration, stasis pigmentation or eczema in the left leg during this period. 

However, resolving reasonable doubt in his favor, the Board finds that in light of the May 2016 VA examiner's finding of intermittent ulceration and symptoms that are relieved with compression hosiery, along with the competent and credible statements and testimony by the Veteran and K.B. regarding edema, the Veteran's symptoms due to his service-connected varicose veins more nearly approximate a higher 20 percent rating from May 12, 2016. An even higher 40 percent rating is not warranted under this Diagnostic Code as there is no evidence of persistent edema of the extremity.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. In this regard, pain, edema, leg fatigue and skin symptomatology are contemplated by the rating schedule. As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate. Id. at 115. In any event, the Veteran does not contend and the evidence does not suggest that his varicose veins have resulted in any hospitalization during the course of the appeal or that the condition has markedly interfered with employment. Accordingly, referral for extraschedular consideration for the disability is not warranted.

TDIU

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. § 4.16 (a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

During the period on appeal, the Veteran's service-connected disabilities are left fifth finger ankylosis (rated as noncompensable), decreased left hand grip strength (rated 10 percent disabling) and varicose veins of the left leg (rated as 10 percent disabling prior to May 12, 2016 and as 20 percent disabling from that date), and his combined disability rating was no higher than 30 percent throughout the rating period on appeal.  Thus, he does not meet the TDIU criteria pursuant to 38 C.F.R. § 4.16 (a). 

Records on file show that the Veteran was employed at the post office on a full-time basis from 1988 to 2000.

Based on the Veteran's prior statements to the effect that he left his job at the post office partly due to his service-connected disabilities, the Board has twice remanded this appeal to obtain records from the employer showing that he left that job due to disability.

At an April 2010 Board hearing, the Veteran testified that he could not perform his prior job which required prolonged standing, but was unsure if he could perform a sedentary job.  He said he had not attempted to find another job in the past ten years.

In a December 2010 statement, the Veteran said that he did not leave his job at the post office due to disability.  Rather, his disability benefits (from SSA) are based on his period of employment at the post office.  He reiterated these statements in a June 2012 report of general information.  He added that he had problems with his legs while working at the post office.

SSA records show that in a written statement, the Veteran said his diabetes, high blood pressure, stress, and poor circulation in his legs made him unable to perform physical work. He said the medicine he took made him "spit-up" on the floor and he was removed from his job for this behavior, and said he stopped working in November 1998. Medical records from the USPS reflect that he missed work on several occasions due to multiple medical and psychiatric diagnoses, primarily work-related stress, as well as diabetes and left leg pain.  Records reflect that termination was recommended due to episodes of inappropriate disruptive behavior.

In July 2001, he told an SSA interviewer that he had been diabetic on insulin for the past three years.  He reported that he worked for the U.S. Postal Service on a full-time basis from June 1988 to May 2000, and he loaded and unloaded mail processing machines, dispatched mail to the docks, and moved mail loading equipment.  He said his legs were always hurting for unknown reasons, and he had a sharp pain in the calf posterior area in the knees, feet and ankles.  He said his legs and feet swelled. He said he could walk one block but then he had to stop and sit down to relieve the pain in his legs.  He said he was fired for spitting or vomiting at work.  

In a psychiatric evaluation performed for SSA, the Veteran complained of diabetes, hypertension, stress, and a service-connected injury to the left hand and leg.  He said he was very stressed, and while working at the post office had considerable stress due to a very critical supervisor. The diagnosis was major depression.

A report of a March 2001 vocational evaluation reflects that the Veteran reported that he was fired from his job at the post office in June 2000 after working there for 12 years, and he had not been able to obtain another job.  He declined testing.

In correspondence received in November 2011, the Veteran stated that his left hand, left arm, and left leg disabilities prevented him from working just as much or more than his other illnesses.

In a July 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran stated that he last worked full-time in 1999, and he became too disabled to work in 2000.  He stated that he was previously a postal worker.  He did not fill in the box asking what service-connected disability prevented him from securing or following any substantially gainful occupation.  He said he was currently attending college, and had completed two years.  In an attached statement, he reiterated his previous assertions.  In a December 2012 VA Form 21-8940, the Veteran stated that hand and leg injuries prevented him from securing or following any substantially gainful occupation, and that he became too disabled to work in 1999.

In November 2013, the AOJ obtained records from the USPS, who indicated that the Veteran was employed there on a full-time basis as a mail processor from June 1988 to May 2000.  Medical records from his employer reflect that in May 1991 he sprained his left hand playing softball, and had a partial cast with ace wrap on.  He was advised not to use his left hand.  Records reflect that he missed work on several occasions due to multiple physical problems including diabetes mellitus and hypertension, as well as job-related stress and difficulty with a supervisor.  On a few occasions he missed work due to left leg pain and varicosity (from 1989 to 1992).  In April 2000 his employer determined that his spitting at work was volitional.

Here, the Board finds that the Veteran has not satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16 (b). The weight of the evidence does not show that his service-connected disabilities have rendered him unemployable. 

The Board has also considered SSA records that indicate that the Veteran has been considered disabled for that agency's purposes due to non-service-connected disabilities.  The SSA is a separate government agency and has unique criteria to determine when someone is disabled that are separate and distinct from VA's criteria.  Thus, the Board concludes that the findings during VA treatment and examination to be more probative than the SSA determination of unemployability regarding the effect of the Veteran's service-connected disabilities on his occupational functioning.

In light of the foregoing evidence, which does not show that the Veteran is unemployable as a result of his service-connected disabilities, the Board finds that extraschedular referral under 38 C.F.R. § 4.16 (b) is not warranted.

The most probative evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The claim for entitlement to a TDIU is denied.









							(Continued on the next page)

ORDER

A rating in excess of 0 percent for service-connected ankylosis of the left little finger is denied.

A separate 10 percent rating is warranted for decreased grip strength of the left hand, subject to the laws and regulations governing the payment of monetary benefits.
 
From May 12, 2016, a higher 20 percent rating for varicose veins of the left leg is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


